     Case 2:17-cr-00238-VAP Document 65 Filed 06/11/20 Page 1 of 2 Page ID #:261




                                                                   tl''il
 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              Case No.      ~ ~` ~-3~'—v~
12                    Plaintiff,            ORDER OF DETENTION AFTER HEARING
                                               (Fed.R.Crim.P. 32.1(a)(6)
13              v.                               18 U.S.C. § 3143(a)
                                              Allegations of Violations of
14                                            Probation/Supervised Release
     S2rG ~ NAJG~{/b Zere~2~ ~S
        d                  ~~                         Conditions)
15                Defendant.

16
           On arrest warrant issued by the United States District Court for
17
     the        C~~                      involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.   The court finds that no condition or combination of
20
                conditions will reasonably assure:
21
                A.    ( ~ the appearance of defendant as required; and/or
22
                B.    ( ~ the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     Case 2:17-cr-00238-VAP Document 65 Filed 06/11/20 Page 2 of 2 Page ID #:262




 1         2.   The Court concludes:

 2              A.    ( ✓) Defendant has failed to demonstrate by clear and

 3                          convincing evidence that he is not likely to pose

 4                          a risk to the safety of any other persons or the

 5                          community.     Defendant poses a risk to the safety

 6                          of other persons or the community based on:

 7                                            ~~                          ~

 8

 9

10

11

12                    ( ~fendant has failed to demonstrate by clear and

13                          convincing evidence that he is not likely to flee

14                          if released.    Defendant poses a flight risk based

15

16

1~
18

19

20

21              IT IS ORDERED that defendant be detained.

22

23         DATED:    ~ ~~{/ice ~s~.,

24

25                                                 ORABLE JACQU INE CHOOLJI
                                                 nited States Magistrate Judge
26

27

28

                                             2
